The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3 [fig 13-14] in the reply filed on 02/02/2021 is acknowledged.
In the reply filed on 02/02/2021, applicant indicated that 1-3 and 5-6 read on the elected Species. However, it is noted that claim 5 reads exclusively on Species 2 [fig 12a-12b]. This was confirmed by Patrick J. Finnan in the interview held on 02/03/2021 (see attached interview summary). As such, claims 4-5 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0224177) in view of Kato et al (US 2011/0155057).
Regarding claim 1:
	Park teaches a substrate processing apparatus (atomic layer deposition apparatus) [fig 1-2B & 0024] comprising: a substrate support (support member, 200) configured to support a substrate (substrate, W) [fig 1-2B & 0027]; a dividing structure (side nozzle unit, 360) defining a processing region (320a/320b/320c/320d) in a space (see fig 1) facing the substrate support (320) [fig 1-2B & 0031, 0037]; a gas supply unit (plurality of nozzles, 364) configured to supply a processing gas (gas) into the processing region (320a/320b/320c/320d) [fig 1-2B & 0031, 0037]; and a plasma generating unit (plasma generator, 340) configured to generate an active species by plasmatizing the processing gas (plasmatizes a gas) supplied into the processing region 
Park does not specifically disclose an impedance adjusting unit installed in each portion of the processing region to correspond to the high frequency power supply unit. 
	Kato teaches an impedance adjusting unit (matching box, 225) installed in each portion of the processing region (via each plasma generating portion, 80) to correspond to the high frequency power supply unit (80) [fig 3 & 0073].
	Park and Kato are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Park to include the impedance adjusting unit of Kato to ensure impedance match in the circuit [Kato – 0073] which maximizes the maximize the power transferred from the RF generator into the plasma discharge.
The claim limitations “to control an activity of the active species independently for each portion of the processing region when plasmatizing the processing gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:

The claim limitations “the plasma generating unit is configured to control the activity of the active species independently for center and peripheral portions of the sector shape” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 3:
Park teaches the high frequency power supply unit comprises a plate electrode (first electrodes, 343, to which an RF power is applied) facing a substrate placement surface (top surface of 200) [fig 1-2B & 0053].
Regarding claim 6:
Park teaches the plasma generating unit (340) further comprises a ground electrode (second electrodes, 344) disposed on a same plane (see fig 5A-5B) as the plate electrode (343) without overlapping the plate electrode (343) [fig 5A-5B & 0053].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toyoda et al (US 2011/0212625) teaches a ground electrode disposed on a same plane as the plate electrode without overlapping the plate electrode [fig 13C]. Bera (US 2015/0262792) teaches a high frequency power supply unit comprises a plate electrode facing a substrate placement surface [fig 7].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718